Opinion issued December 14, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-17-00411-CV
                            ———————————
                         IN THE MATTER OF J. F. C.



                    On Appeal from the 313th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-03782J


                          MEMORANDUM OPINION

      This is an accelerated interlocutory appeal from the juvenile court’s order

waiving jurisdiction over a minor, pseudonymously referred to as John Francis

Conner, and transferring the case to criminal district court so he can be tried as an
adult for capital murder.1 In a single issue, John contends that the evidence is

legally and factually insufficient to sustain the juvenile court’s findings supporting

its order to transfer him to the criminal district court. We affirm.

                                     Background

      One day, the complainant, a fifteen-year-old freshman, pseudonymously

referred to as Kristen Price, did not return home from school, and her family

reported her missing. She was last seen leaving school around noon with her

boyfriend, John, and several of their friends. The friends told the police that they

had gone to a nearby restaurant and then to an abandoned apartment complex,

where they left John and Kristen alone.

      The police then went to the apartment complex, where they found Kristen’s

body hidden in a cabinet under a sink in one of the apartments. Kristen was

clothed, but her jeans were unbuttoned and unzipped, and she was missing her

shoes and underwear, which were found in the adjacent unit.

      As the police were conducting their investigation, John’s father took him

driving to search for Kristen. As they drove around searching for her, John told his

father to take him home because Kristen was dead. John’s comment prompted his

father to take him to the police station, where the police searched John’s cell phone.



1
      See TEX. FAM. CODE §§ 54.02(a), 56.01(c)(1)(A); TEX. PENAL CODE §
      19.03(a)(2).
                                           2
      The police found text messages on John’s phone. The text messages showed

that, on the day Kristen went missing, while she was still at school, John texted her

and demanded that she skip school with him. John threatened Kristen that if she

did not leave with him, her life would “end on bloods.” The police also recovered

a video from John’s phone. The video itself was black, but the audio appeared to

record John sexually assaulting Kristen as she cried and begged him to stop.

      John was then interviewed by K. Turner, a detective who had been

investigating Kristen’s disappearance and murder. John initially denied killing

Kristen and dismissed the video as being from a “long time ago.” But then Turner

showed John the date and time stamp and again asked John whether he killed

Kristen, and John responded that he did.

      John was charged with capital murder. The State moved the juvenile court

to waive its jurisdiction and transfer John to the criminal district court to stand trial

as an adult. After a transfer hearing during which the juvenile court received

documentary evidence and heard testimony from Detective Turner and Dr. Uche

Chibueze, a psychologist who examined John for certification, the juvenile court

entered an order finding that the seriousness of the alleged offense and John’s

background required that he be transferred to the criminal district court for

prosecution as an adult. John appeals.




                                            3
                     Juvenile Court’s Waiver of Jurisdiction

      In his sole issue, John argues that the juvenile court abused its discretion in

waiving jurisdiction and transferring his case to criminal court because the

evidence is legally and factually insufficient to support the court’s finding that the

seriousness of the alleged offense and John’s background require criminal rather

than juvenile proceedings.

A.    Applicable law and standard of review

      Children ordinarily are not subject to criminal proceedings like adults.

Instead, juvenile courts have exclusive original jurisdiction over cases involving

what otherwise would be criminal conduct by children 10 years of age or older and

under 17 years of age. TEX. FAM. CODE §§ 51.02(2)(a), 51.03(a)(1), 51.04(a). But

if a juvenile court determines that certain conditions are met after a hearing, it may

waive its jurisdiction and transfer a child to the district court for criminal

proceedings. Id. § 54.02(a), (c). The State initiates this process by requesting such

a hearing and providing notice. Id. § 54.02(b).

      To transfer a child who is alleged to have committed a first-degree felony,

like capital murder, to the criminal district court, a juvenile court must find

that (1) the child was 14 or older at the time of the alleged offense, (2) there is

probable cause to believe the child committed the offense, and (3) the welfare of

the community requires criminal rather than juvenile proceedings due to the


                                          4
seriousness of the alleged offense or the background of the child. Id. § 54.02(a). In

deciding whether the preponderance of the evidence satisfies this last requirement,

the juvenile court must consider four non-exclusive factors:

      (1)    whether the alleged offense was against person or property,
             with greater weight in favor of transfer given to offenses against
             the person;

      (2)    the sophistication and maturity of the child;

      (3)    the record and previous history of the child; and

      (4)    the prospects of adequate protection of the public and the
             likelihood of the rehabilitation of the child by use of
             procedures, services, and facilities currently available to the
             juvenile court.

Id. § 54.02(f); see Moon v. State, 451 S.W.3d 28, 45 (Tex. Crim. App. 2014).

      All four of the Section 54.02(f) criteria need not weigh in favor of transfer

for a juvenile court to waive its jurisdiction. Moon, 451 S.W.3d at 47. Any

combination of these criteria may suffice. Id. at 47 n.78. If it decides to waive its

jurisdiction based on its consideration of these factors, the juvenile court must

enter a written order in which it states specifically its reasons for waiver and its

findings. TEX. FAM. CODE § 54.02(h); Moon, 451 S.W.3d at 49–50.

      On appeal, we first review the legal and factual sufficiency of the evidence

relating to the juvenile court’s specific findings of fact regarding the four factors

stated in Section 54.02(f). Moon, 451 S.W.3d at 47. When reviewing the legal

sufficiency of the evidence, we credit the proof favorable to the findings and
                                          5
disregard contrary proof unless a reasonable factfinder could not reject it. Moon v.

State, 410 S.W.3d 366, 371 (Tex. App.—Houston [1st Dist.] 2013), aff’d, 451
S.W.3d 28 (Tex. Crim. App. 2014). If there is more than a scintilla of evidence

supporting a finding, then the proof is legally sufficient. Id. When reviewing the

factual sufficiency of the evidence, we consider all of the proof presented to

determine if the juvenile court’s findings are so against the great weight and

preponderance of the evidence as to be clearly wrong and unjust. Id. But our

review of the sufficiency of the evidence supporting waiver is limited to the facts

the juvenile court expressly relied on in its transfer order. Moon, 451 S.W.3d at 50.

      If the findings of the juvenile court are supported by legally and factually

sufficient proof, then we review the ultimate waiver decision under an abuse of

discretion standard. Moon, 451 S.W.3d at 47. As with any decision that lies within

the discretion of the trial court, the salient question is not whether we might have

decided the issue differently. Id. at 49. Instead, we consider in light of our review

of the sufficiency of the evidence whether the juvenile court’s decision represents a

reasonably principled application of the Section 54.02(f) factors or was essentially

arbitrary or made without reference to the statutory criteria for waiver. Id. at 47. So

long as the juvenile court correctly applies these statutory criteria and complies

with the requirement to specifically state its supporting findings, its waiver

decision generally will pass muster under this standard of review. Id. at 49.


                                          6
B.     The juvenile court did not abuse its discretion by waiving its
       jurisdiction

       In its order transferring the case to criminal court, the juvenile court

considered the factors listed in Section 54.02(f) and found that all four factors

supported its ultimate finding that the case requires criminal rather than juvenile

proceedings. We consider the juvenile court’s findings on each factor in turn.

       1.     Offense against the person

       The first factor instructs the juvenile court to consider “whether the alleged

offense was against person or property, with greater weight in favor of transfer

given to offenses against the person . . . .” TEX. FAM. CODE § 54.02(f)(1). The

alleged offense here was against a person, and the juvenile court concluded that

this first factor favored transfer.

       The juvenile court described the supporting evidence in some detail, finding

certain aspects of the alleged offense “particularly egregious and aggravating . . . .”

It described how John sent Kristen a series of threatening text messages on the cell

phone that he had given her. In the text messages, John demanded that Kristen skip

school and meet him, and he threatened to kill her if she refused. The juvenile

court noted Kristen’s young age—when she was murdered, Kristen was only

fifteen years old. The juvenile court found that John created a “graphic and

disturbing audio recording” of himself committing “a brutal sexual assault” as



                                           7
Kristen cried and begged him to stop. The juvenile court found that John was

“disturbingly calm and unresponsive to” Kristen’s pleas.

      The juvenile court’s Section 54.02(f)(1) findings were all supported by

evidence, including the text messages and video recovered from John’s phone and

the testimony of Officer Turner.

      2.     Sophistication and maturity of the child

      The juvenile court also found that the second factor—the sophistication and

maturity of the child—favored transfer. TEX. FAM. CODE § 54.02(f)(2).

      The juvenile court noted that the psychologist found that John had an

“average level of criminal sophistication and maturity.” But the juvenile court

further noted that the testing was “heavily dependent” on John’s “self-reporting”

and that the psychologist believed John had attempted to present an “unrealistically

favorable image” of himself. Thus, in assessing John’s sophistication and maturity,

the juvenile court gave greater weight to the offense itself than to the test results.

      In particular, the juvenile court gave great weight to John’s text message to

Kristen threatening that her life would “end on bloods.” The juvenile court found

that the text indicated a certain degree of premeditation. The juvenile also gave

great weight to the evidence that John attempted to conceal the crime. The juvenile

court found that there was probable cause to believe that John dressed Kristen and

hid her body beneath a sink, removed Kristen’s phone from the scene, and then


                                           8
attempted to delete the incriminating text messages. These findings were supported

by evidence, including primarily Officer Turner’s testimony.

      John contends that in assessing his sophistication and maturity, the

juvenile court should have given greater weight to his “below average” IQ and

given less weight to the evidence of the offense because it had already

considered that evidence in finding probable cause and in assessing the first

factor. In other words, John contends that the juvenile court should have weighed

the evidence differently. But how to weigh the evidence was a matter of the

juvenile court’s discretion; it is not a ground for reversal of its order.

      3.     Record and previous history of the child

      The juvenile court next found that the third factor—John’s record and

previous history—favored transfer. Id. § 54.02(f)(3). The juvenile court found that

John had engaged in a variety of delinquent behavior both before and after the

alleged offense, and that this weighed in favor of transfer.

      The juvenile court found that John had been charged with shoplifting,

resulting in a deferred prosecution that John successfully completed; that he at

times failed to abide by his curfew and left home without permission; that he often

smoked marijuana; that since seventh grade, he had been in seven or eight fights,

three of which resulted in school suspensions; that he was habitually truant from

school, with 34 unexcused absences during the 2015–2016 school year; that he had


                                           9
been expelled from school and forced to attend alternative school for coming to

class under the influence of a controlled substance; and that he had a history of

“being mean” to Kristen.2

      The juvenile court further found that, while detained for this alleged offense,

John continuously engaged in misconduct. John had refused to attend school or

follow staff instructions; been caught with contraband, including a shank; and been

in fights with other detained juveniles.

      Again, all of these findings were supported by the record, and John does not

challenge their sufficiency on appeal.3 Instead, he contends that the juvenile court

should have weighed the evidence differently and in his favor. But again, how to

weigh the evidence was a matter of the juvenile court’s discretion.

      4.     Protection of the public and rehabilitation of the child

      Finally, the juvenile court found that the fourth factor—the prospects of

adequate protection of the public and the likelihood of John’s rehabilitation by use

of procedures, services, and facilities currently available to the juvenile court—

favored transfer. Id. § 54.02(f)(4).
2
      The juvenile court noted that this history was “supported by the testimony of Dr.
      Uche Chibueze indicating it would be rare for an individual to start with this level
      of violence against another person without a history of similar violence.”

3
      The one exception is the finding that he had a history of “being mean” to Kristen.
      John contends that there is no evidence supporting this finding. John is incorrect.
      The psychological report prepared by Chibueze states that Kristen’s sister said
      that John was mean to Kristen.

                                           10
      The juvenile court noted that the psychologist found that John “has an

average level of treatment amenability and a moderate risk (range) for re-offending

when the offense alleged is considered.” But the juvenile court discounted this

evidence and gave greater weight to the egregious and aggravating nature of the

alleged offense and the limited time John could be held in the juvenile system. See

id. § 54.04(d), (l) (outlining possible dispositions for juvenile offenders); TEX.

HUM. RES. CODE § 245.151(e) (requiring transfer of juveniles with determinate

sentences on 19th birthday).

      Again, John does not actually challenge the legal or factual sufficiency of

these findings but rather argues that the juvenile court should have weighed the

evidence differently. And again, we hold that this was a matter within the juvenile

court’s discretion.

      John further notes that it was within the State’s discretion to proceed in a

different manner so that the proceedings would be held in juvenile court but with

the possibility of John receiving a sentence that would last past his 19th birthday.

The fact that the State had the discretion to pursue an alternative method of

prosecution is irrelevant to whether the juvenile court abused its discretion in

determining the likelihood of John’s rehabilitation by use of procedures, services,

and facilities currently available to the juvenile court.




                                           11
      We hold that the evidence is legally and factually sufficient to support the

juvenile court’s finding that the four Section 54.02(f) factors favored waiver of its

jurisdiction and therefore overrule John’s sole issue.

                                    Conclusion

      We affirm the juvenile court’s order waiving its jurisdiction.




                                               Harvey Brown
                                               Justice

Panel consists of Justices Jennings, Bland, and Brown.




                                          12